PRICE, Judge.
This appeal is direct from the Jackson County Court, as provided by Act No. 647, Local Acts 1939, Section 29, p. 375.
Appellant was convicted of driving a motor vehicle while intoxicated. The jury assessed a fine of $100. The court sentenced defendant to perform hard labor for the county to pay the fine and costs.
Appellant assigned as grounds of motion for a new trial the rulings of the court in the admission of evidence, and that the verdict was contrary to the great weight of the evidence.
The evidence was in conflict. That for the State adequately supported the charge against the defendant, and that for the defendant tended to support his plea of not guilty.
The weight of the evidence was for the jury to determine, and after allowing all reasonable presumptions in favor of the correctness of the verdict, we are not convinced that to allow the conviction to stand would be manifestly wrong or unjust. 7 Ala.Digest, Criminal Law, 1159(2).
The court committed no reversible error in the admission of the evidence.
The judgment is affirmed.
Affirmed.